DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,217,767 in view of Beak et al [US 2015/0187854.   
►	With respect to claim 1, both of present application and US 10,217,767 generally claim the same subject matter of thin film transistor array panel comprising:
	a substrate (claim 1 & 11, US 10,217,767); 
	a light blocking layer disposed on the substrate (claims 1 & 14, US 10,217,767:  the light blocking film between the buffer layer and the substrate, the buffer layer between the semiconductor and the substrate, the semiconductor on a surface of the substrate); 
	a buffer layer comprising a first portion disposed on the light blocking layer and including an inorganic insulating material (claims 1 & 14, US 10,217,767), 
	a semiconductor layer including a channel region, a source region and a drain region that are disposed on the first portion of the buffer layer (claims 1 & 2, US 10,217,767); 
	a gate insulator disposed on the channel region of the semiconductor laver (claims 1, 2 & 13, US 10,217,767); 
	a gate electrode on the gate insulator (claims 2 and 13, US 10,217,767); 
	an interlaver insulating layer disposed on the gate electrode (claims 1 & 2, US 10,217,767:  interlayer insulating layer disposed on the thin film transistor, the thin film transistor comprising a gate electrode); 
first connection part and second connection part),
	wherein:
	the interlayer insulating layer has a first opening on the drain electrode, and a second opening on the second part of the light blocking layer (claim 1, US 10,217,767), 
	the first conductor is electrically connected to the drain electrode through the first opening (claim 7, US 10,217,767), 
	the second conductor is electrically connected to the second part of the light blocking layer through the second opening (claim 7, US 10,217,767),
	a height of a portion of the first conductor disposed inside the first opening with respect to the substrate is substantially equal to a height of a portion of the second conductor disposed inside the second opening with respect to the substrate (claims 6 & 7, US 10,217,767).
	Being different to US 10,217,767, the present invention claims the light blocking layer comprises a first part overlapped by the first portion of the buffer layer, and a second part not overlapped by the buffer layer.
	However, such as difference has been known in the art.  See Beak et al discloses the light blocking layer (110) comprises a first part overlapped by the first portion of the buffer layer (112b), and a second part not overlapped by the buffer layer.
►	With respect to claim 2, both of present application and US 10,217,767 claim a gate conductor disposed at a same layer as the gate electrode and including a same material as the gate electrode; and a third conductor disposed on the interlayer insulating layer, wherein the interlaver insulating layer has a third opening on the gate conductor, and the third conductor is electrically connected to the gate conductor through the third opening. (Claim 1, US 10,217,767)
 US 10,217,767, the present invention  claims the buffer layer further comprises a second portion separated from the first portion and directly disposed on the substrate; and a gate a gate conductor disposed on the second portion of the buffer layer.  However, such as difference has been known in the art.  See Beak et al discloses the buffer layer (112) further comprises a second portion (112a)  separated from the first portion and directly disposed on the substrate; a gate conductor (113a) disposed on the second portion of the buffer layer.
►	With respect to claim 5, both of present application and US 10,217,767 claim a third conductor disposed on the interlayer insulating layer, opening the interlayer insulating layer has a third opening on the gate conductor,   and the third conductor is electrically connected to the gate conductor through the third  (claim 1, US10,217,767)
►	With respect to claim 6, both of present application and US 10,217,767 claim wherein the gate conductor is at a same layer as the gate electrode and including a same material as the gate electrode (claim 10, US 10,217,767)
►	With respect to claim 7, both of present application and US 10,217,767 claim wherein a boundary between the channel region and the drain region is substantially aligned with an edge of the gate insulator (claim 2, US 10,217,767)
►	With respect to claim 8, both of present application and US 10,217,767 claim wherein the light blocking layer comprises a metal (claim 5, US 10,217,767).
►	With respect to claims 9 and 10, both of present application and US 10,217,767 claim a passivation layer disposed on the first conductor and the second conductor, wherein the passivation layer has a fourth opening on the first connector or the second connector; a pixel electrode disposed on the passivation layer, wherein the pixel electrode is electrically connected to the first connector or the second connector through the fourth opening (claim 9, US 10,217,767).
both of present application and US 10,217,767 claim a planar area of the semiconductor layer is greater than a planar area of the first portion of the buffer layer such that the semiconductor extends beyond an edge of the first portion of the buffer layer (claim 11, US 10,217,767).
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,217,767 in view of Kang et al [2016/0197192]  
►	With respect to claims 12 and 13, both of present application and US 10,217,767 claim the buffer layer includes a first layer and a second layer, the first layer is disposed between the second layer and the substrate, and the second layer (claim 15, US 10,217,767).  Being different to the US 10,217,767,the present application claims the second layer comprises a different material from a material of the first layer;  the first layer comprises a silicon nitride, and the second layer comprises a silicon oxide.  See Kang et al discloses the second layer (140b) comprises a different material from a material of the first layer (140a);  the first layer comprises a silicon nitride, and the second layer comprises a silicon oxide (text [0052])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819